                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ROBERT KELLET,

                            Plaintiff,
                                                                      CIVIL ACTION
         v.                                                           NO. 18-3251
    ANDREW M. SAUL, Commissioner of the
    Social Security Administration,

                            Defendant.

                                                ORDER
        AND NOW, this 27th day of December, 2019, upon careful consideration of

Plaintiff Robert Kellet’s Motion for Summary Judgment and Request for Review and

his brief in support thereof (ECF No. 9). Social Security Commissioner Andrew M.

Saul’s Response 1 (ECF No. 10) and the Report and Recommendation filed by United

States Magistrate Judge Henry S. Perkin, (ECF No. 12), and it appearing that neither

Plaintiff nor the Commissioner have objected to the report, 2 it is ORDERED that:

        1. the Report and Recommendation is APPROVED and ADOPTED 3;

        2. Plaintiff’s request for review is DENIED;


1        Andrew M. Saul became the Commissioner of the Social Security Administration on June 4,
2019. He is substituted as the Defendant in this action pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure.

2        The Report and Recommendation was sent to all parties of record on October 1, 2019,
together with a Notice from the Clerk of Court advising the parties of their obligation to file any
objections within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may
object to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C. §
636(b)(1)(B), and subsections 1(c) and (d) of this Rule within fourteen (14) days after being served
with a copy thereof.”). As of today’s date, however, no objections have been filed.

3
        When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Perkin’s Recommendation.


                                                     1
3. the Commissioner of the Social Security Administration’s decision is

   AFFIRMED; and

4. the Clerk of Court shall CLOSE this case.

                                        BY THE COURT:



                                        /s/ Gerald J. Pappert
                                        GERALD J. PAPPERT, J.




                                    2
